DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Additionally, Claim 18 contains the trademark/trade name “Inconel”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe nickel-chromium based alloy and, accordingly, the identification/description is indefinite.

Claim 19 is rejected due to its dependency on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 9 – 13 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kustermans (U.S. PG Pub # 20180328492).

Regarding claim 1, Kustermans discloses a seal (fig 2), comprising:

a main body portion (body portion of 1); a first sealing leg (8 as seen in examiner annotated fig 2 below) extending from and integral with the main body portion (as seen in examiner annotated fig 2 below) and configured to provide an axial seal (8 seals axially); and a second sealing leg (6 as seen in examiner annotated fig 2 below) extending from and integral with the main body portion (as seen in examiner annotated fig 2 below) and configured to provide a radial seal (6 seals radially).

    PNG
    media_image1.png
    605
    665
    media_image1.png
    Greyscale

Regarding claim 2, Kustermans discloses the seal, wherein the first sealing leg seals independently of the second sealing leg (6 and 8 seal independently).

Regarding claim 3, Kustermans discloses the seal, wherein the first sealing leg extends from the main body portion adjacent to a first radial surface of the main body portion (as seen in examiner annotated fig 2 below).

Regarding claim 4, Kustermans discloses the seal, wherein the seal comprises a radiused recess adjacent to the first radial surface and the first sealing leg (as seen in examiner annotated fig 2 below).

Regarding claim 5, Kustermans discloses the seal, wherein the first sealing leg extends radially from the main body portion at an angle (alpha1) of at least 1 degree, at least 2 degrees, at least 3 degrees, at least 4 degrees, at least 5 degrees, at least 10 degrees, at least 15 degrees, at least 20 degrees, at least 25 degrees, or at least 30 degrees (angle beta of 8, Para 0025), and wherein the first sealing leg extends from the main body portion at an angle (alpha1) of not greater than 45 degrees, not greater than 40 degrees, 35 degrees, not greater than 30 degrees, not greater than 25 degrees, not greater than 20 degrees, or not greater than 15 degrees (Para 0025).

Regarding claim 6, Kustermans discloses the seal, wherein the main body portion comprises a first radial surface and a second radial surface opposite the first radial surface (as seen in examiner annotated fig 2 below), and wherein the first radial surface and the second radial surface define a nominal axial thickness (TMB) of the main body portion (TMB as seen in examiner annotated fig 2 below), and wherein the first sealing leg extends beyond a nominal axial thickness (TMB) of the main body portion (8 beyond TMB).

Regarding claim 7, Kustermans discloses the seal, wherein the first sealing leg forms a radiused cavity with the main body portion adjacent to an outer annular surface of the main body portion (as seen in examiner annotated fig 2 below).

Regarding claim 9, Kustermans discloses the seal, wherein the second sealing leg comprises a first leg portion that extends radially inward from an inner annular surface of the main body portion (as seen in examiner annotated fig 2 below).

Regarding claim 10, Kustermans discloses the seal, wherein the first leg portion extends orthogonally from the main body portion (as seen in examiner annotated fig 2 below).

Regarding claim 11, Kustermans discloses the seal, wherein the second sealing leg comprises a second leg portion integral with and extending axially from the first leg portion (as seen in examiner annotated fig 2 below).

Regarding claim 12, Kustermans discloses the seal, wherein the second leg portion extends from the first leg portion at an angle (alpha2) of at least 1 degree, at least 2 degrees, at least 3 degrees, at least 4 degrees, at least 5 degrees, at least 10 degrees, at least 15 degrees, at least 20 degrees, at least 25 degrees, or at least 30 degrees (angle alpha of 6, Para 0022), and wherein the second leg portion extends from the first leg portion at an angle (alpha2) of not greater than 45 degrees, not greater than 40 degrees, 35 degrees, not greater than 30 degrees, not greater than 25 degrees, not greater than 20 degrees, or not greater than 15 degrees (Para 0022).

Regarding claim 13, Kustermans discloses the seal, wherein the first sealing leg comprises a tapered width along a length of the first sealing leg (as seen in examiner annotated fig 2 below), and wherein the second sealing leg comprises a tapered width along a length of the second sealing leg (as seen in examiner annotated fig 2 below).

Regarding claim 18, Kustermans discloses the seal, wherein the main body portion, the first sealing leg, and the second sealing leg are formed from a nickel-chromium based alloy such as Inconel®, a nickel-based alloy, nickel, titanium, tungsten, stainless steel, spring steel, steel, aluminum, zinc, copper, magnesium, tin, platinum, lead, iron, or bronze (Para 0034 – 4, 6, 8 formed of nickel, titanium, tungsten, stainless steel, spring steel, steel, aluminum, zinc, copper, magnesium, tin, platinum, lead, iron, or bronze).

Regarding claim 19, Kustermans discloses the seal, wherein the main body portion, the first sealing leg, and the second sealing leg comprise a coating (20 on 4, 6, 8, Para 0047).

Regarding claim 20, Kustermans discloses the seal, wherein the first sealing leg is configured to contact and provide a radial seal with at least one bonnet of a valve assembly (intended use limitation, 8 seals with 204, fig 3 same as fig 2, Para 0017), and wherein the second sealing leg is configured to contact and provide an axial seal with a shaft of the valve assembly (intended use limitation, 6 seals with 200, fig 3 same as fig 2, Para 0017).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kustermans in view of Grace (U.S. PG Pub # 20110272892).


Regarding claim 8, Kustermans discloses the seal.
Kustermans does not disclose wherein a metallic U-shaped, 0-shaped, D-shaped, or C-shaped ring or spring is disposed within the radiused cavity.
However, Grace teaches wherein a metallic U-shaped, 0-shaped, D-shaped, or C-shaped ring or spring is disposed within the radiused cavity (U-shaped spring 140, fig 5).
It would have been obvious to one of ordinary skilled in the art to combine the spring of Grace in the radiused recess of Kustermans to provide flexibility to the walls of the recess under the spring loads generated by the spring (Grace Para 0051).


Claims  14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kustermans in view of Kent (U.S. Patent # 5375812).

Regarding claim 14, Kustermans discloses the seal.
Kustermans does not disclose wherein the second sealing leg comprises at least one pair of sealing bumps, and wherein the sealing bumps extend radially inward from an inner annular surface of the second leg portion.
However, Kent teaches wherein the second sealing leg comprises at least one pair of sealing bumps (106 a1-d2, fig 3), and wherein the sealing bumps extend radially inward from an inner annular surface of the second leg portion (106 a1 – d2 extend radially inward).
It would have been obvious to one of ordinary skilled in the art to combine the sealing bumps of Kent on the second sealing leg of Kustermans so that the sealing bumps provide flexibility to the second sealing leg (Kent Col 4 Lines 57 – 61).

Regarding claim 15, the combination of Kustermans and Kent discloses the seal, wherein the sealing bumps form annular ridges about the inner annular surface of the second leg portion (ridges formed by 106 a1 – d2 of Kent).

Regarding claim 16, Kustermans discloses the seal.
Kustermans does not disclose wherein the seal comprises a radiused cavity adjacent to a second radial surface of the main body portion and formed by the second sealing leg.
However, Kent teaches wherein the seal comprises a radiused cavity (58, fig 3).
It would have been obvious to one of ordinary skilled in the art to combine the radiused cavity of Kent by the second sealing leg of Kustermans so that the cavity provide flexibility to the base of the second sealing leg (Kent Col 2, Lines 60 – 63).

 The combination of Kustermans and Kent discloses adjacent to a second radial surface of the main body portion and formed by the second sealing leg (Kent 58 by Kustermans 6 as seen in examiner annotated Kustermans fig 2 below).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kustermans in view of Hunter (U.S. Patent # 9010725).

Regarding claim 17, Kustermans discloses the seal.
Kustermans does not disclose wherein the seal comprises a sealing ring assembly.
However, Hunter teaches wherein the sealing ring assembly comprises a ring support (53, fig 3), a sealing ring (63, fig 3), and an insert (37, fig 3).
It would have been obvious to one of ordinary skilled in the art to combine the sealing ring assembly of Hunter in the inner annular cavity of Kustermans to limit undesired compression of seal ring and provide support for the seal (Hunter Col 4, Lines 54 – 59).
 The combination of Kustermans and Hunter discloses wherein the sealing ring assembly is received within an inner annular cavity that is formed by an inner annular surface of the main body portion and a radial surface of the first leg portion of the second sealing leg (Hunter sealing assembly in the inner annular cavity of Kustermans).

    PNG
    media_image1.png
    605
    665
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675